Exhibit 12.1 Modine Manufacturing Company Computation of Ratio of Earnings to Fixed Charges (Dollars in millions) Years Ended March 31, Earnings: (Loss) earnings before taxes (a) $ ) $ ) $ $ $ Adjustments: Undistributed earnings of equity method investees ) Distributed income of equity method investees Fixed charges, excluding capitalized interest Amortization of capitalized interest Total Earnings $ ) $ ) $ $ $ Fixed Charges: Interest expense, including capitalized interest $ One-third of rental expenses (b) Total Fixed Charges $ Ratio of Earnings to Fixed Charges (c) n.m. n.m. (a) Represents (loss) earnings from continuing operations before income taxes. (b) Considered to be representative of interest factor in rental expense. (c ) The ratio of earnings to fixed charges was less than one-to-one for the fiscal years ended March 31, 2009 and 2008.
